21-1258-cr
     United States of America v. Nolasco

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
     CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   18th day of April, two thousand twenty-two.
 4
 5   Present:
 6               DEBRA ANN LIVINGSTON,
 7                     Chief Judge,
 8               BARRINGTON D. PARKER,
 9               BETH ROBINSON,
10                     Circuit Judges.
11   _____________________________________
12
13   UNITED STATES OF AMERICA,
14
15                             Appellee,
16
17                    v.                                                21-1258-cr
18
19   JUAN BONILLA, AKA A.D.A. PINTO, DOMINGO
20   FERNANDEZ, YOEL PICHARDO, AKA YOEL ALBERTO
21   PICHARDO GONZALEZ, AKA YOEL ALBERTO
22   GONZALEZ PICHARDO, NASSIR MATEO, JOSE
23   ENCARNACION, SANDY BEATO, JUAN ESPINAL,
24   GABRIEL CANO-MARTINEZ, ELOYS FERNANDEZ,
25   AKA CHAMBOA, PEDRO FERNANDEZ, AKA EL
26   MONO, YUDRIS FERNANDEZ, AKA GUDRIS, JAVIER
27   HERNANDEZ, AKA ROOKIE, LUIS PEREZ, RANDALL
28   MARTINEZ, AKA RANDALL, AKA JOSE RODRIGUEZ,
29   WILTON ROSARIO, AKA WINSTON ROSARIO, HENRY
30   FIORENTINO, FRANCISCO PRADO, AKA EL VIEJO,
31   AKA FNU LNU, MARCOS RODRIGUEZ, AKA
32   MARKITO, EMMANUEL TAVAREZ, JOSE ANTONIO
 1   LOPEZ SANTIAGO, AKA AMARANTE, MIGUEL
 2   TAVARES, AKA LEPIDO, NOLBERTO MOREL, AKA
 3   BOONIE, JOSE TEJADA,
 4
 5                         Defendants,
 6
 7                   v.
 8
 9   NELSON NOLASCO, AKA MENOR, AKA ANGEL
10   SOTO-CABAN,
11
12                     Defendant-Appellant.
13   _____________________________________
14
15   For Appellee:                             DAVID KESSLER, Assistant United States Attorney,
16                                             (Susan Corkery & Alexander A. Solomon, Assistant
17                                             United States Attorneys, on the brief), for Breon Peace,
18                                             United States Attorney for the Eastern District of New
19                                             York, Brooklyn, NY.
20
21   For Defendant-Appellant:                  ANDREW J. FRISCH, Attorney at Law, New York, NY.
22
23          Appeal from an order of the United States District Court for the Eastern District of New

24   York (Glasser, J.).

25          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

26   DECREED that the order of the district court is AFFIRMED.

27          Defendant-Appellant Nelson Nolasco (“Nolasco”) appeals the district court’s April 12,

28   2021 order denying his motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)

29   (commonly referred to as “compassionate release”).    In 2011, Nolasco pled guilty to: (1) Hobbs

30   Act robbery conspiracy, 18 U.S.C. § 1951(a); (2) conspiracy to distribute heroin, cocaine, MDMA,

31   and marijuana, 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(i), (b)(1)(A)(ii)(II), (b)(1)(C), (b)(1)(D), and

32   846; and (3) brandishing and discharging a firearm in furtherance of robbery and drug trafficking,

33   18 U.S.C. § 924(c)(1)(A)(i)–(iii).     In 2016, after considering Nolasco’s history and the

34   seriousness of his violent criminal activity—including multiple robberies and shootings, and an



                                                     2
1    execution-style murder—the district court sentenced him to 420 months’ imprisonment.                 On

2    February 25, 2021, Nolasco, moving pro se, requested that the district court issue an order of

3    compassionate release under § 3582(c)(1)(A)(i). The district court denied the motion.          Nolasco,

4    now represented by counsel, appeals from the denial of the motion, arguing that the district court

 5   erred by refusing his request for compassionate release without first appointing him counsel sua

 6   sponte.     We assume the parties’ familiarity with the underlying facts, the procedural history of

 7   the case, and the issues on appeal.

 8                                               *       *       *

 9             We review for abuse of discretion a petitioner’s claim that the district court erred in denying

10   a motion for compassionate release pursuant to § 3582(c)(1)(A).          See United States v. Saladino,

11   7 F.4th 120, 122 (2d Cir. 2021) (per curiam) (also reviewing questions of statutory interpretation

12   de novo).     The district court has “broad discretion” when considering such motions.           United

13   States v. Clenista, 26 F.4th 566, 569 (2d Cir. 2022) (per curiam).         The district court abuses its

14   discretion if it “(1) based its ruling on an erroneous view of the law, (2) made a clearly erroneous

15   assessment of the evidence, or (3) rendered a decision that cannot be located within the range of

16   permissible decisions.” Warren v. Pataki, 823 F.3d 125, 137 (2d Cir. 2016) (citation omitted).

17             Under § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

18   § 603(b), 132 Stat. 5194, 5239–41, the district court “may reduce a term of imprisonment upon

19   motion by a defendant. . . . if, ‘after considering the factors set forth in 18 U.S.C. § 3553(a) to the

20   extent that they are applicable, it finds that . . . extraordinary and compelling reasons warrant such

21   a reduction.’”     Clenista, 26 F.4th at 568 (brackets omitted) (quoting 18 U.S.C. § 3582(c)(1)(A));

22   see 18 U.S.C. § 3553(a) (listing factors for consideration, such as the “nature and circumstances

23   of the offense and the history and characteristics of the defendant” and the “need for the sentence


                                                         3
 1   imposed”). In his motion for compassionate release, Nolasco argued, among other things, that

 2   his early release is justified because of his general health concerns stemming from the COVID-19

 3   pandemic (made worse by the fact that he is “slightly overweight”) and the “psychological stress”

 4   resulting from his incarceration.    App’x 252.       The district court, after considering Nolasco’s

 5   motion and the violent nature of his crimes, denied the motion, concluding that, “[n]ot only is there

 6   no showing of any extraordinary or compelling circumstance to warrant a moment of consideration

 7   of his petition, but the complete application of 18 U.S.C. § 3553(a) to his record would compel

 8   that it be DENIED . . . .”   App’x 263–64.

 9            Nolasco principally argues on appeal that the district court abused its discretion by not

10   appointing him counsel sua sponte to assist him in moving for compassionate release.              We

11   disagree.    A “defendant has no right to the assistance of counsel in filing a motion for

12   compassionate release [under § 3582].”       United States v. Fleming, 5 F.4th 189, 193 (2d Cir.

13   2021).    As such, the “provision of counsel for such motions should rest in the discretion of the

14   district court.”   United States v. Reddick, 53 F.3d 462, 465 (2d Cir. 1995).             And when

15   considering a motion for compassionate release, the “apparent merits of the motion” are a

16   “significant factor in the exercise of that discretion.”    Id. at 465 n.2; see also United States v.

17   Myers, 524 F. App’x 758, 759 (2d Cir. 2013) (summary order).

18            Here, the district court did not abuse its discretion by not appointing counsel sua sponte.

19   At the start, the merits of Nolasco’s claim strongly disfavor compassionate release.   Nolasco, who

20   is represented by counsel on this appeal, does not challenge the Government’s assertion, both

21   below and on appeal, that his medical records show that he is generally in good health and is not

22   subject to any of the comorbidities for COVID-19 identified by the Centers for Disease Control

23   and Prevention.    See Note (1)(A), U.S.S.G. § 1B1.13.      Further, the serious and violent nature of


                                                       4
 1   Nolasco’s crimes, the significant amount of time remaining on his sentence, and his repeated

 2   disciplinary infractions while incarcerated strongly suggest that he is not an ideal candidate for

 3   compassionate release at this time. See 18 U.S.C. § 3553(a); see also United States v. Jones, 17

 4   F.4th 371, 375 (2d Cir. 2021) (per curiam) (affirming the district court’s denial of a

 5   § 3582(c)(1)(A) motion where petitioner’s offense conduct was “very serious”); United States v.

 6   Prada, 852 F. App’x 32, 35 (2d Cir. 2021) (summary order) (holding that the district court did not

 7   abuse its discretion in denying a § 3582(c)(1)(A) motion based, in part, on the petitioner’s

 8   disciplinary infraction while incarcerated). Indeed, we can discern no error, much less an abuse

 9   of discretion, in the district court’s conclusions that (1) Nolasco failed to show extraordinary and

10   compelling circumstances warranting compassionate release, and (2) the § 3553(a) factors do not

11   favor his early release.

12          In arguing that the district court abused its discretion, Nolasco cites to cases where district

13   courts in this Circuit used their discretionary authority to appoint counsel to assist defendants

14   moving for compassionate release. See, e.g., United States v. Torres-Nunez, No. 87-CR-00419-

15   DC-16, 2021 WL 1668024, at *1–2 (S.D.N.Y. Apr. 28, 2021) (Chin, J., sitting by designation)

16   (appointing counsel to assist defendant in moving for compassionate release, then granting

17   defendant’s request for release); United States v. Garcia, No. 09-CR-330(KAM), 2021 WL

18   1616914, at *1 (E.D.N.Y. Apr. 26, 2021) (appointing counsel to assist defendant in moving for

19   compassionate release, but ultimately denying the motion). But here, unlike the cases Nolasco

20   cites, the apparent merits of his motion strongly disfavor compassionate release, and the district

21   court’s decision not to appoint counsel sua sponte is certainly within the range of permissible

22   decisions.   Warren, 823 F.3d at 137.      The district court did not abuse its discretion merely




                                                      5
1   because other courts have appointed counsel in arguably similar situations. 1

2                                            *      *       *

3          We have considered Nolasco’s remaining arguments and find them to be without merit.

4   Accordingly, we AFFIRM the order of the district court.

5                                                           FOR THE COURT:
6                                                           Catherine O’Hagan Wolfe, Clerk of Court




    1
      Nolasco further claims that he was unable to adequately represent himself pro se because he is
    primarily a Spanish speaker. According to Nolasco, he was assisted by a fellow inmate who
    translated and typed the § 3582 motion on Nolasco’s behalf. He asserts that this further impeded
    his ability to adequately represent himself when moving for compassionate release. But Nolasco,
    who is represented by counsel on this appeal, does not identify any particular ways in which his
    motion was lacking because it was prepared with the assistance of another inmate, as opposed to
    solely by himself. Indeed, his motion included personalized arguments (e.g., noting his
    extradition from Spain and requesting deportation to the Dominican Republic, see App’x 252–53),
    showing at a minimum his direct involvement in the process. This, coupled with the merits of
    his motion, do not suggest that the district court abused its discretion by not appointing him
    counsel.


                                                    6